Campbell, J.,
delivered the opinion of the court.
The reward provided for by § 3035 of the code, is payable by the county in which the cause of death is given, and not by the county in which the death occurs, where the counties are different. The fact that in such case the slayer may be tried in either county does not alter the fact that the homicide occurred in the county in which the cause of death was given rather than where the consequence was manifested. The statute has relation"to the cause of death.

Reversed.